— Judgment insofar as appealed from unanimously reversed on the law without costs, in accordance with the following memorandum: The County Court lacked jurisdiction to grant the equitable relief awarded respondent in this RPAPL article 7 summary proceeding. County Court possesses limited jurisdiction and may exercise equity power only to the extent specifically provided by law (NY Const, art VI, § 11 [b]; Judiciary Law §§ 190, 190-b; see, Matter of Hill v Marks, 124 AD2d 445). Moreover, respondent did not request such equitable relief in his answer. Additionally, the object of an RPAPL article 7 summary proceeding is to resolve questions affecting possession of real property promptly, not to determine equitable questions of title (see, Tivoli Assocs. v Wing, 122 Mise 2d 901, 902-903). In view of our holding, we do not reach the remaining issues raised by respondent. (Appeal *924from judgment of Erie County Court, La Mendola, J. — eviction.) Present — Doerr, J. P., Boomer, Green, Lawton and Davis, JJ.